949 A.2d 206 (2008)
195 N.J. 181
In the Matter of Marcia S. KASDAN, an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-128 September Term 2007
Supreme Court of New Jersey.
June 11, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-336, concluding that MARCIA S. KADAN of HACKENSACK, who was admitted to the bar of this State in 1978, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client funds) and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that MARCIA S. KADAN is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of *207 respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Comtnittee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as* provided in Rule 1:20-17. expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.